DETAILED ACTION
The amendments filed 5/23/2022 have been entered. Claims 1-7, 9-10, 13 have been amended, claims 8, 11-12, 14-16  have been cancelled, and claim 17 has been added. Claims 1-7, 9-10, 13, and 17 remain pending and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
Applicant asserts “O’Toole does not teach determining, in accordance with a communication state and a data amount, the second peripheral information to be obtained from the external apparatus” in page 12 of Applicant’s Remarks. However, O’Toole discloses either a server or a second vehicle is able to send “second peripheral information” to the first vehicle (see at least [0062]-[0064] and [0070]-[0071]). Applicant’s specification does not define “a communication state” nor “a data amount.” The examiner sets forth “a communication state” could simply be whether communication between vehicles or other devices is possible and that “a data amount” could equate to missing or lacking information such as the blocked view. Therefore, the server or first vehicle determining that a view is blocked and requesting or sending a second view reads on the added limitation. Examiner also notes that the claims, as written, do not require the “external apparatus” to be a server. Thus, the external apparatus may be a device that is in the second vehicle.
Applicant also asserts “O’Toole fails to teach or suggest switching, in accordance with a communication state and a positional relationship between the self-vehicle and a region corresponding to the second peripheral information, a data format of the second peripheral information to be obtained from the apparatus” in page 13 of Applicant’s Remarks. However, O’Toole discloses displaying a supplemental view on a vehicle’s rear view mirror, left view mirror, or so forth, depending on the direction of the blocked view (see at least [0048]-[0049]). As stated above, “a communication state” is interpreted as whether communication with the vehicle is possible. The “positional relationship between the self-vehicle and a region corresponding to the second peripheral information” is the direction of the blocked view and “data format” is which mirror or screen the blocked view is displayed.
As such, applicant’s arguments are found to be unpersuasive and the rejection to the claims under 35 U.S.C. §102 and 103 are maintained as outlined below.
Response to Amendment
Regarding the objection to the drawings, applicant has amended the drawings and specifications to overcome the objection. The objection to the drawings have been withdrawn.
Regarding the rejections to the claims under 35 USC § 112, applicant has amended the claims to overcome the previously set forth rejections. The previously set forth rejections under 35 USC § 112 have been withdrawn. However, the amendments have necessitated new rejections under 35 USC § 112 as outlined below.
Regarding the rejections to the claims under 35 USC § 102 and 103, amendments made to the claims fail to overcome the prior art and the rejection is maintained as outlined below.
Claim Objections
Claim 17 objected to because of the following informalities:  
Regarding claim 17, “wherein the at least one processor is configured to switch” in line 12 should read “wherein the at least one processor is further configured to switch” because the processor is already configured in line 9 of claim 17.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a detector configured to detect” in claims 1 and 9. Applicant’s specification discloses a plurality of “detection units 41 to 43” are a camera, LIDAR, and millimeter wave radar in [0024]-[0025].
“a communication device configured to communicate” in claims 1 and 9. Applicant’s specification discloses “a communication device 24c” in [0027] and “communication device 25a” in [0028] wherein reference number 24c performs communication with a server and reference number 25a performs intervehicle communication. It is unclear which device is being referenced in the claims and the claim will be examined further under 35 U.S.C. §112(b).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the limitation “communication device” invokes an interpretation under 35 U.S.C. §112(f). However, applicant’s specification discloses two types: “communication device 24c” which is used to communicate between a server and a vehicle (see [0027]) and “communication device 25a” which is used to communicate between two vehicles (see [0028]). It is unclear which “communication device” is being recited in the claim.
Claims 2-7 and 10 are dependent on claim 9 and inherit the deficiencies above. Therefore, claims 2-7 and 10 are also rejected on similar grounds to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7, 9-10, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Toole et al. (U.S. Patent Application Publication No. 2018/0003965 A1; hereinafter O’Toole).
Regarding claim 1, O’Toole discloses:
A vehicle comprising: a detector configured to detect, as first peripheral information, information of a periphery of a self-vehicle (camera 120 installed on vehicle 102, see at least [0025]); 
a communication device configured to communicate with an external apparatus (transmission module 128 transmits data to other vehicles and server, see at least [0059], [0105], and Fig.1); and
at least one processor with a memory comprising instructions that when executed by the processor (“device 102 may include a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations,” see at least [0092]), cause the at least one processor to at least:
specify, based on the first peripheral information detected by the detector, an undetectable region that cannot be detected by the detector in the periphery of the self-vehicle (device 102 detects a camera view is blocked, see at least [0089]); 
obtain second peripheral information which has been detected by an object and is accumulated in the external apparatus, as information of the specified undetectable region from the external apparatus via the communication device (“when a vehicle’s view is determined as blocked by another vehicle, the device 102 installed on the vehicle may communicate with the other vehicle (blocking the view) and obtain camera data from the other vehicle,” see at least [0070]) ; and 
generate, by using the first peripheral information detected by the detector unit and the second peripheral information obtained from the external apparatus, information to perform travel control of the self-vehicle (device 102 may generate a control signal to control the operation of a driverless car according to the obtained information, see at least [0091])
wherein the at least one processor is configured to determine, in accordance with a communication state of the communication device and a data amount of the second peripheral information, the second peripheral information to be obtained from the external apparatus. (system 500 collects view data and provides view data to vehicles that have blocked views, see at least [0062]-[0064]; second view data from second vehicle includes view that was blocked in the first view, see at least [0070]-[0071]) *Examiner submits “data amount” equates to missing or lacking information and “communication state” is being able to communicate with another device. Further “external apparatus” can be the system 500 or the device installed in the second vehicle.
Regarding claim 2, O’Toole discloses the elements above and further discloses:
The at least one processor is configured to specify, based on a positional relationship between the self-vehicle and another vehicle, a region that is hidden by the other vehicle as the undetectable region (vehicle 202’s front view is blocked by 208 due to relative positions of each other and “view of the cross traffic that are available to the vehicle 208 may therefore be unavailable to the vehicle 202” see at least [0036], [0045], and [0051]).
Regarding claim 3, O’Toole discloses the elements above and further discloses:
the at least one processor is configured to specify, based on a positional relationship between the self-vehicle and the object, a region that is hidden by the object as the undetectable region that cannot be detected (vehicle 202’s front view is blocked by 208 due to relative positions of each other and “view of the cross traffic that are available to the vehicle 208 may therefore be unavailable to the vehicle 202” see at least [0036], [0045], and [0051]).
Regarding claim 4, O’Toole discloses the elements above and further discloses:
the at least one processor is configured to obtain, as the second peripheral information, peripheral information within a predetermined range from a current position of the self- vehicle among information accumulated in the external apparatus (view data can be transmitted within a predefined range, see at least [0059]) *Examiner sets forth transmitting within predefined range translates to receiving within a predefined range of other vehicles as well.
Regarding claim 7, O’Toole discloses the elements above and further discloses:
the at least one processor is configured to switch, in accordance with a travel state of the self-vehicle, a region from which the second peripheral information is to be obtained (vehicle 302 has stopped or is moving below a predetermined speed, vehicle 302 determines rear view is blocked by vehicle 304, see at least [0040]-[0041] and [0049]; or show when left view is blocked by another vehicle, see at least [0044]).
Regarding claim 9, O’Toole discloses the elements above and further discloses:
A vehicle comprising: a detector configured to detect, as first peripheral information, information of a periphery of a self-vehicle (camera 120 installed on vehicle 102, see at least [0025]);
a communication device configured to communicate with an external apparatus (transmission module 128 transmits data to other vehicles and server, see at least [0059], [0105], and Fig.1); and
at least one processor with a memory comprising instructions, that when executed by the processor (“device 102 may include a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations,” see at least [0092]), cause the at least one processor to at least:
specify, based on the first peripheral information detected by the detector, an undetectable region that cannot be detected by the detector in the periphery of the self-vehicle (device 102 detects a camera view is blocked, see at least [0089]);
obtain second peripheral information which has been detected by an object and is accumulated in the external apparatus, as information of the specified undetectable region, from the external apparatus via the communication device (“when a vehicle’s view is determined as blocked by another vehicle, the device 102 installed on the vehicle may communicate with the other vehicle (blocking the view) and obtain camera data from the other vehicle,” see at least [0070]); and
generate, by using the first peripheral information detected by the detector and the second peripheral information obtained from the external apparatus, information to perform travel control of the self-vehicle (device 102 may generate a control signal to control the operation of a driverless car according to the obtained information, see at least [0091]),
wherein the at least one processor is configured to switch, in accordance with a communication state of the communication device and a positional relationship between the self-vehicle and a region corresponding to the second peripheral information, a data format of the second peripheral information to be obtained from the external apparatus (the supplemental or augmented view of the blocked vehicle is presented to the driver “at an in-vehicle location corresponding to the direction from which a vehicle in a blocked view is coming” see at least [0048]-[0049]).
Regarding claim 10, O’Toole discloses the elements above and further discloses:
the at least one processor is configured to further obtain information of the object that detected the second peripheral information (view provider authentication and verification is implemented such as digital certificates, see at least [0055]-[0057]).
Regarding claim 13, O’Toole discloses:
An information processing apparatus comprising: at least one processor with a memory comprising instructions that when executed by the processor (“device 102 may include a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations,” see at least [0092]), cause the at least one processor to at least:
collect peripheral information from at least one of a plurality of vehicles and a predetermined object (system 100 includes plurality of vehicles and devices 110 and 112 that capture view data, see at least [0024]-[0025]); 
hold the peripheral information (computing system 700 used by server system 106 includes storage devices including a view database 716 for storing augmented views 718, see at least [0093] and [0098]); and 
provide the peripheral information to one vehicle of the plurality of vehicles (computing system 700 includes a transmission module for wirelessly transmitting view data from one vehicle to another vehicle, see at least [0097] and Fig. 7), 
wherein the at least one processor is configured to provide, as the peripheral information, information of an undetectable region that cannot be detected by a detector included in the one vehicle (view data is shared to vehicle’s whose views are blocked, see at least [0014], [0047], and [0064]),
wherein the at least one processor is configured to determine, in accordance with a communication state and a data amount of the peripheral information, the peripheral information to be provided to the one vehicle. (system 500 collects view data and provides view data to vehicles that have blocked views, see at least [0062]-[0064]; second view data from second vehicle includes view that was blocked in the first view, see at least [0070]-[0071]) *Examiner submits “data amount” equates to missing or lacking information and “communication state” is being able to communicate with another device. Further “external apparatus” can be the system 500 or the device installed in the second vehicle.
Regarding claim 17, O’Toole discloses:
An information processing apparatus comprising: at least one processor with a memory comprising instructions, that when executed by the processor (“device 102 may include a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations,” see at least [0092]), cause the at least one processor to at least:
collect peripheral information from at least one of a plurality of vehicles and a predetermined object (view processing module 712 analyzes and verifies view data collected by vehicles and street device, see at least [0096]);
hold the peripheral information (view database 716 stores the views, see at least [0099]); and
provide the peripheral information to one vehicle of the plurality of vehicles (transmission module 128 for wirelessly transmitting view data from one vehicle to another vehicle, see at least [0097]),
wherein the at least one processor is configured to provide, as the peripheral information, information of an undetectable region that cannot be detected by a detector included in the one vehicle (system 500 collects view data and provides view data to vehicles that have blocked views, see at least [0062]-[0064]; view data is shared to vehicle’s whose views are blocked, see at least [0014] and [0047]),
wherein the at least one processor is configured to switch, in accordance with a communication state and a positional relationship between the one vehicle and a region corresponding to the peripheral information, a data format of the peripheral information to be provided to the one vehicle. (the supplemental or augmented view of the blocked vehicle is presented to the driver “at an in-vehicle location corresponding to the direction from which a vehicle in a blocked view is coming” such as on the vehicle’s rear view mirror or on the vehicle’s left view mirror, see at least [0048]-[0049])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole in view of Sekiguchi (U.S. Patent Application Publication No. 2009/0248270 A1).
Regarding claim 5, O’Toole discloses the elements above but does not explicitly disclose:
a travel path of the self-vehicle that has been set in advance
However, Sekiguchi teaches:
obtain, - 33 -H1172152US01/P217-0697WOUSas the second peripheral information, peripheral information of a travel path of the self-vehicle that has been set in advance among information accumulated in the external apparatus (the subject-vehicle’s travel path is estimated in S11 and environment of the subject vehicle is observed for objects in S12, see at least [0039]-[0040] and Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle surrounding observation disclosed by O’Toole by adding the travel path taught by Sekiguchi. One of ordinary skill in the art would have been motivated to make this modification in order to recognize “a running environment in front of a subject vehicle” (see [0013]).
Regarding claim 6, O’Toole discloses the elements above but does not explicitly disclose:
Preference related to a predetermined type of object
However, Sekiguchi teaches:
preferentially obtain, as the second peripheral information, peripheral information related to a predetermined type of object (the order of priority for objects are preceding vehicles, pedestrian, on-road obstacle, PP-vehicle, cut0in vehicle and oncoming vehicle, see at least [0050]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blocked object information disclosed by O’Toole by adding the priority based on type taught by Sekiguchi. One of ordinary skill in the art would have been motivated to make this modification in order to “set in the order of descending need for quick avoidance” (see [0050]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662